DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 11/01/2019. This application is a division (DIV) of the application 15/715784, now the patent, US 10,503,916 B2.
Claims 1-10 are currently pending in this application.

Information Disclosure Statement
Information disclosure statements (IDSs) submitted on 11/01/2019, 06/15/2020 and 12/29/2020 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner except the non-patent literature document #2 of 06/15/2020, for which the English language translation is not attached/provided.

Examiner’s Note
The system claims 6-10 include the terms, “modules” (e.g., a generation module, a hashing module, a querying module, a transmitting module of the processing server). 
The limitations related to these modules have been interpreted under 35 U.S.C. 112(f) because it includes generic place holder “module” modified by functional language “configured to generate/execute/etc.” and not including sufficient definite structure to perform the associated function (note: the processing server does not 
Since the claim limitation invokes 35 U.S.C. 112(f), claims are interpreted to cover the corresponding structure described in the specification that achieves the claimed functions, and equivalents thereof. In specification, fig. 2 and paras. [0042], [0043], describe that “… the term “module” may be software or hardware particularly programmed to receive an input, perform one or more processes using the input, and provides an output … the memory 206 may include … program code for modules …”. 
Therefore, these modules are interpreted as parts of the processing device (e.g., a processor and a memory) using program code stored on the memory and having communication links as described in the fig. 2.

Allowable Subject Matter
Claims 1-10 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 6,

Bouse et al. (US 2015/0059003 A1) teaches a method for receiving a request for associating a first index of privileges and permissions with an identity token, the first index specifically encoding the privileges and permissions of a first subscriber in accessing transactional data of the requester. The request including the identity token that identifies a person and has been issued to the requester by a trusted entity through a vetting process. The information identifying the user is gathered by calling a method individually encapsulated in the transaction request, receiving a return values and retrieving the information identifying the user in the received return value. Based on the received inquiry, gathering information identifying the participant entity, based on the gathered information identifying the participant entity, determining the authentication policy. The identity data stored in databases and third-party trusted system may be acquired after a vetting process – see fig. 3; abstract; paras. [0011], [0015] and [0098] of Bouse.

Ebrahimi et al. (US 2016/0328713 A1) teaches a method for generating a hash value from the personal data using a hashing algorithm and signing the hash value with a digital signature created using a private key paired with a public key. The logic transmits, over a network, the signed hash value and the public key from the remote device to a distributed public database for storage. The logic receives, over the network, a transaction number from the distributed public database. The logic then transmits the transaction number and the personal data to a second remote device - see figs. 1A, 2A; abstract, paras. [0005] - [0007] of Ebrahimi.

Dondeti et al. (US 2010/0125670 A1) teaches a method and a system for storage authorization and access control of data stored on a peer-to-peer overlay network. A publishing node is adapted to facilitate data storage authorization by generating a resource identifier as a function of a usage string associated with a data type to be stored. A storage request is generated that includes the resource identifier and data to be stored. A plurality of different resource identifiers may be generated where each of the plurality of different resource identifiers is a function of a combination of the first string and different second strings. The first string may be a publishing node identifier and the second string may be a pre-defined string for a service within the overlay network. Performing independent storage authorization at the overlay level may include authenticating the first string and determining whether the first resource identifier is a function of a combination of the first string and the second string – see fig 8; abstract; paras. [0009], [0010], and [0012] of Dondeti.

Pabla et al. (US 2004/0064693 A1) teaches a method for indexing and searching for identity information in peer-to-peer networks. A distributed index may be used to store identity information in a decentralized manner on a plurality of peer nodes. The distributed index may be a distributed hash table. Each peer identity may have associated information such as a user name, peer identifier and/or name, a password, certificate, and other authentication information and usage information. The user identity may be hashed to generate a key/value pair. The key/value pair may be used to route the request to the corresponding zone of the distributed index. The distributed index of identity information may be implemented in a peer-to-peer network implemented according to a peer-to-peer platform and used by peer groups in authenticating peer nodes desiring to join the peer group - see figs. 5, 20, 36; abstract, paras. [0014], [0015], and [0016] of Pabla.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations:
in the claims 1 and 6 of a method or system for, 
receiving entity data for a plurality of entities, wherein the entity data includes at least an associated public key, one or more associated attributes, and a geographic jurisdiction, and where at least one of the plurality of entities is indicated as being a subordinate;
generating a data file for each of the plurality of entities, wherein each data file includes at least the one or more associated attributes and associated public key, and where the data file for an entity indicated as a subordinate includes a digital signature associated with a superior entity;
generating an identity value for each of the plurality of entities via application of one or more hashing algorithms to the data file generated for the respective entity; and
generating a new block comprised of a new block header and block data, 
wherein the block header includes at least a timestamp and a hash value of the block header of a most recent block of the plurality of blocks based on the timestamp included in the block header of each respective block, and 
wherein the block data includes at least the generated identity value for each of the plurality of entities.

Dependent claims 2-5 and 7-10 are allowed as they depend from allowable independent claim 1 or 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAUNG T LWIN/Primary Examiner, Art Unit 2495